DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Claims
Canceled: 1-32 and 49-52.
Pending and Examined herein: 33-48.

Applicant’s Response
Applicant's response, filed January 25, 2021, has been fully considered.  Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.
In this office actions, all references to the Specification refer to the originally filed Specification.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 25, 2021 is in compliance with the provisions of 37 CFR 1.97 and has therefore been considered by the Examiner. It is noted that the citation to Aronson, J. (non-patent literature reference 1) indicates that the cited book “is not available in electronic print”.  It is noted however that this book is available as an eBook. The IDS has been annotated to remove this note.  A signed and annotated copy of the IDS is included with this office action.


Specification
The Amendment to the Specification filed on January 25, 2021 is acknowledged but is objected to because of the amendment to the various portions of the Specification refer to both, the paragraph number of the Pre-Grant Publication and, to the page and line number of the originally filed Specification. Further, the text of the amended portions of the Specification includes the paragraph number of the corresponding portion of the Pre-Grand Publication in brackets. See for example:

    PNG
    media_image1.png
    100
    845
    media_image1.png
    Greyscale


The Applicant is reminded that the amendments to the Specification should refer to the portions being modified in reference to the originally filed Specification. In the instant case, the incorporation of a paragraph number would lead to confusion as to whether this paragraph number is part of the text included in the amendment to the originally filed Specification. The Applicant is asked to re-submit the amendment to the Specification referring only to the portions of the originally filed specification by page number and line number.
The disclosure is objected to because of the following informalities: 
	 The term “self administration” in page 7, line 25 should be hyphenated as “self-administration”.
The term “computer readable” in page 4, line 34; page 21, lines 11 and 15 and page 26, line 2 should be hyphenated as “computer-readable”.
 Appropriate correction is required.

Claim Interpretation
	The following recitations are not considered as limiting the scope of the method recited in the claims:
	“the actual dosage administration data informing that a medical composition used in a prescribed therapeutic regimen has actually been administered to the patient” in claim 33, lines 4-6. This recitation is directed to an intended outcome of the actual dosage administration data received by the evaluation module.
	“the actual dosage administration data is generated by a first device while inside the patient and transmitted to the signal receiving device through the body of the patient” in claim 33, lines 7-10. This recitation is directed to a description of the manner in which the actual dosage administration data is generated. If the Applicant’s intention is to set forth that the method includes a step of  generating actual dosage administration data and transmitting actual dosage administration data, the claim should be amended accordingly.
“the first device physically associated with the first medical composition has been configured to transmit the actual dosage administration data through the body of the patient after ingestion of the first device by the patient and after an electrically conductive fluid within the body of the patient completes a partial power source to activate the first device”  in claim 33, lines 14-18.  This recitation is directed to a description of the device used in the method and the conditions for said device to transmit data. If the Applicant’s intention is to set forth that the method includes a step of  configuring a device and, a step of transmitting actual administration data, the claim should be amended accordingly.
“the transmission of the actual dosage administration data from the first device to the signal receiving device confirms that the first medical composition associated with the prescribed therapeutic regimen has actually been administered to the patient” in claim 33, lines 19-22. This recitation is directed to an intended outcome of the transmission of the actual dosage administration data.
“to generate a recommendation to modify the prescribed therapeutic regimen” in claim 33, line 26. This recitation is directed to an intended outcome of the step of assessing the actual dosage administration data. If the Applicant’s intention is to set forth that the method includes a step of generating a recommendation to modify the regimen, the claim should be amended accordingly.
to implement a modified therapeutic regimen for the patient based on the recommendation” in claim 33, line 29. This recitation is directed to an intended outcome of the step of sending the generated recommendation.
“to correlate a physiological response to the administration of the first medical composition, and wherein the recommendation is based on the correlation” in claim 34. This recitation is an intended outcome of the step of assessing the actual dosage administration. If the Applicant’s intention is to set forth that the method comprises a step of correlating a physiological response to the administration of the first medical composition, the claim should be amended accordingly.
“wherein the actual dosage administration data further confirms when the administration of the first medical composition occurred” in claim 40. This recitation is directed to an attribute of the actual dosage administration.
“wherein the first device has been configured to conductively transmit the actual dosage administration data to the signal receiving device, and wherein the body of the patient is the conductive medium”  in claim 41. This recitation is directed to a description of the manner in which the device used in the claimed method is configured.
“to correlate a physiological response to the administration of the first medical composition” in claim 43, lines 6-7. This recitation is an intended outcome of the step of assessing the actual dosage administration. If the Applicant’s intention is to set forth that the method comprises a step of correlating a physiological response to the administration of the first medical composition, the claim should be amended accordingly.
“to avoid under-dosing or over-dosing the patient” in claim 48, lines 5-6. This recitation is an intended outcome of changing the medical composition or changing the dosing schedule.
In claim 46, lines 4-6, the recitation of “.....changing the first dosage to a second dosage of the first pharmaceutical in the second medical composition or changing the dosing schedule in response to non-compliance with the prescribed therapeutic regimen” is a contingent limitation. The step of changing the first dosage to a second dosage is only required if there is non-compliance with the prescribed therapeutic regimen. See MPEP 2111.04.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 33-48 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The updated Guidance published in the Federal Register notice titled 2019 Revised Patent Subject Matter Eligibility Guidelines (Vol. 84, No. 4, Monday January 7, 2019 at 50) (hereinafter the “Guidance”) articulates the following to evaluate subject matter eligibility:
(1)       Are the claims directed to a process, machine, manufacture or composition of matter?
(2A)(1) Are the claims directed to a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea (“Prong One” of the Guidance)?
(2A)(2)  If the claims are directed to a judicial exception under Prong One, then is the judicial exception integrated into a practical application (“Prong Two” of the Guidance)?
(2B)     If the claims are directed to a judicial exception and do not integrate the judicial exception, do the claims provide an inventive concept?
(1): “Yes” the claims are drawn to a method.
(2A)(1): Claim 33 (method) is directed to the following abstract idea which encompasses a mental processes: assessing, by the evaluation module, the actual dosage administration data and the supplemental data to generate a recommendation to modify the prescribed therapeutic regimen.
i.e. a mental step. A medical professional can mentally evaluate or assess actual dosage administration data for a particular patient, such as the time the dose was actually administered and amount of said dose, along with patient-specific information such as a physiological response to the dosage to determine a suitable adjustment to a therapy for said patient. In claim 33, the evaluation module encompasses a generic computer element (processor). See specification at pages 16-17, in reference to figures 1 and 3. As such, in claim 33, other than reciting “a processor” for performing said process nothing in the claim elements precludes said step from practically being performed in the mind. "Claims directed to nothing more than judicially recognized exceptions including abstract ideas (such as mathematical algorithms), natural phenomena, and laws of nature are not eligible for patent protection" (MPEP 2106.04). Concepts identified by the Courts as Abstracts ideas include mental processes and mathematical relationships and, as established in the 2019 Revised Patent Subject Matter Eligibility Guidance, if a claim, under its broadest reasonable interpretation, covers performance in the mind but for the recitation of generic computer components then it is still in the mental processes category unless the claim cannot practically be performed in the mind (MPEP 2106.04(a)(2) §§ III.A, III.B and IV; "2019 Revised Patent Subject Matter Eligibility Guidance" in Federal Register vol. 84 no. 4, pp. 51–53). Accordingly the claims recite abstract ideas.
(2A)(2): The claims must therefore be examined further to determine whether they integrate that abstract idea into a practical application ("2019 Revised Patent Subject Matter Eligibility Guidance" in Federal Register vol. 84 no. 4, pp. 54–55).The judicial exceptions in the instant claim are not integrated into a practical application because the claim only recites the following additional elements:
Claim 33 (method): receiving, by an evaluation module associated with an evaluation computer system, actual dosage administration data; receiving, by the evaluation module, supplemental data 
This combination of elements does not integrate the exception into a practical application because it does not impose any meaningful limits on practicing the abstract ideas. In claim 33 the evaluation module is a generic computer element (processor) recited at a high level of generality. See section pertaining to Claim Interpretation above. In particular, the processor limitation is no more than mere instructions to apply the exception using a generic computer component. The steps of receiving dosage administration data and receiving supplemental data associated with the patient are data gathering steps used in the assessing (abstract) step. The step of sending the generated recommendation to a reviewer computer is an extra-solution activity nominally related to the main process. Accordingly, these additional elements do not integrate the exception into a practical application because none of these elements either alone or in combination meaningfully limit the exceptions. None of the dependent claims recite any additional non-abstract elements; they are all directed to further limiting the abstract idea, attributes of the data used in the method, attributes of medical compositions and attributes of the prescribed therapeutic regimen.
Accordingly the claims are directed to an abstract idea.
(2B): Claims that are directed to abstract ideas and that raise a concern of preemption of those abstract ideas must be examined to determine what elements, if any, they recite besides the abstract idea, and whether these additional elements constitute inventive concepts that are sufficient to render the claims significantly more than the abstract idea (MPEP 2106.05). As explained above, the combination of additional elements do not integrate the exception into a practical application. The combination of elements does not amount to significantly more than the exception itself. Processors are generic computer elements which are well-understood, routine and conventional. See DDR Holdings (Fed. Cir. 2014). The steps of receiving dosage administration data; receiving supplemental data computer systems exist for facilitating appropriate drug dosage, assisting with patient management, and supplying information about the pharmacology, adverse effects and drug interactions of medications. See for example U.S Pat. Nos. 5,833,599 and 6,024,699. These existing computer-based systems typically process data relating to use of a drug by a patient and determine the dosage and management of the drug based on patient-specific information. These elements do not confine the use of the abstract idea to a particular technology; they do not solve a problem rooted in or arising from the use of a particular technology and they do not improve a technology by allowing the technology to perform a function that it previously was not capable of performing. See MPEP 2106.05(a) and 2106.05(h).
For these reasons, the claims, when the limitations are considered individually and as a whole, are directed to an abstract idea and lack an inventive concept.  Hence, the claimed invention does not constitute significantly more than the abstract idea, and so the claims are rejected under 35 USC § 101 as being directed to non-statutory subject matter.
35 USC 101 Rejection-Response to Arguments
Applicant’s arguments filed on January 25, 2021 have been considered. The Applicant asserts that “to expedite prosecution, claim 33 has been amended to recite, among other elements, receiving, by an evaluation module associated with an evaluation computer system, actual dosage administration data from a signal receiving device associated with a body of the patient, the actual dosage administration data informing that a medical composition used in a prescribed therapeutic regimen has actually been administered to the patient, wherein: the actual dosage administration data is generated by a first device while inside the patient and transmitted to the signal receiving device through the body of the patient, from a first device.” The Applicant then adds that “claim 33 is not directed to a mere abstract idea because the actual dosage administration data being used in the recited method cannot be produced merely as a mental process in the human mind” and that “the actual dosage administration data is generated from a concrete first device while the first device is inside the human body and is transmitted through the body of the patient”. The Applicant then concludes that “the method of claim 33 employs elements that are concrete and cannot be made up merely by the human mind, and therefore claim 33 is not directed to an abstract idea”.
It is respectfully submitted that this argument is not persuasive. The Applicant’s arguments are directed to attributes of the data used in the method and, to the manner in which said data is generated and transmitted and, to the source of said data. As indicated in the previous office action and reiterated herein, the step of receiving dosage administration data is an element in addition to the recited abstract idea of assessing the dosage administration data... to generate a recommendation. The step of “assessing.....the actual dosage administration data and the supplemental data...to generate a recommendation” remains an abstract idea regardless of the attributes and the source of the dosage administration data received. The Applicant has not presented any arguments to rebut the Examiner’s conclusion that the step of “assessing.....the actual dosage administration data and the supplemental data to generate a recommendation to modify the prescribed therapeutic regime” is an abstract idea, nor has the Applicant presented any arguments on how the elements recited in addition integrate the recited abstract idea into a practical application and/or provide an inventive concept.
The rejection herein has been maintained from the previous office action.



Claim Rejections - 35 USC § 112
Second Paragraph
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 33-48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	This is a new grounds of rejection and is necessitated by the claim amendments herein.
Claim 33, lines 3-6 recites: “receiving.....by an evaluation module......the actual dosage administration data informing that a medical composition used in a prescribed therapeutic regimen has actually been administered to the patient”. Data per se cannot actively “inform” because data is just a collection of facts. For data to become information it has to be processed, structured and organized in a meaningful way. Clarification is requested as to whether the claim requires a step of receiving information that a medical composition has been administered or, whether the claim requires an active step of informing that a medical composition has been administered. The Applicant’s Specification at page 7, lines 12-30 describes the following:
In practicing the methods of the invention, a first step is to obtain dosage administration data from a patient (i.e., confirmatory data for administration of a medical composition to a patient), where the patient is, in certain embodiments, on a therapeutic regimen.
Dosage administration data that is obtained in this step of the methods is information about whether or not, as well as when, a patient has been administered (either through self administration or by another individual) a given therapeutic invention, e.g., activity of implantable device, a pharmaceutical dosage, etc. The dosage administration data is confirmatory data for administration of a medical composition to the patient. As the data is confirmatory, it is data that informs one that a particular composition has actually been administered to a patient

confirmatory data that a medical composition used in a prescribed regiment has actually been administered, the claim should be amended accordingly.
In claim 33, line 30 the recitation of “wherein the recommendation comprises...”lacks antecedent basis in the claim as there is no actual step of generating a recommendation. As explained in the claim interpretation section above, in claim 33, line 26 the recitation of “to generate a recommendation to modify the prescribed therapeutic regimen” is an intended outcome of the assessing step and does not limit the scope of the recited method. The metes and bounds of the claim are unclear as to whether a step of generating a recommendation is required by the claim method.
In claim 33, lines 30-32 the recitation that “the recommendation comprises providing a patient a second device physically associated with a second medical composition....” is unclear as to whether the claim requires that the recommendation comprise an indication or suggestion to provide a patient a second device associated with a second medical composition or, whether the claim requires an active step of recommending that a second device associated with a second medical composition be provided to a patient. The Applicant’s Specification describes that a recommendation may include an alteration in lifestyle (page 11, line 11), that a recommendation is used by a healthcare to determine whether the therapeutic regimen should be modulated (page 12, lines 29-31), that a recommendation is followed by a healthcare practitioner to provide instructions on how to change the regimen (page 13, lines 14-16) and that recommendations as to whether a change in a therapeutic regimen is desired are provided by an evaluation module (see page 16, lines 5-11). As such, the term recommendation is a noun and, in light of the Specification, this term is given its customary meaning which is a suggestion or proposal as to the best course of action. A recommendation per se cannot comprise an active step or act such as “providing a patient with a second device”. Clarification is requested.
Claim 34, lines 2-4 recites: “.....assessing the actual dosage administration data in combination with the physiological parameter data to correlate a physiological response to the administration of the first medical composition....”. The recitation of “.....to the administration of the first medical composition” lacks antecedent basis in the claim. Claim 33 as currently amended and, from which claim 34 depends, does not recite a positive active step of administering a first medical composition. Claim 33, lines 3-6 recites that actual dosage administration data is received and that said data informs that a medical composition has actually been administered.  Since there is no recitation of a step of administering a first medical composition, it is unclear what is being correlated. Clarification is requested.
Claim 37 recites: “The method of Claim 33, wherein the recommendation further comprises instructing a manufacturer to produce the second device associated with the second medical composition”. See comments pertaining claim 33 above. A recommendation per se cannot comprise an active step. A recommendation is a suggestion or proposal as to the best course of action. Clarification is requested as to whether the claim requires an active step of recommending the production of  a second device associated with the second medical composition or, whether the claim requires providing a recommendation to a manufacturer to produce a second device associated with the second medical composition. 
Claim 43, lines 13-16 recites: “.....wherein the recommendation further comprises reviewing other elements of the recommendation in the context of the population of individuals experiencing the physiological response similar to the correlated physiological response before modifying the prescribed therapeutic regimen”.
Firstly, as explained in the rejection of claim 33 above, a recommendation per se cannot comprise an active step. A recommendation is  a suggestion or proposal as to the best course of action. Clarification is requested as to whether the claim requires a step of reviewing other elements of the Secondly, neither claim 33 nor claim 42 recite that the “recommendation” includes elements. Claim 33 at lines 30-31 recites that the recommendation comprises “providing the patient a second device”. As such, the recitation of “other elements of the recommendation” is unclear as to what is being reviewed. Clarification is requested.
Claims 46 and 48 lines 3-4 recite: “.....wherein the recommendation further comprises at least one of changing the first dosage to a second dosage of the first pharmaceutical in the second medical composition or changing the dosing schedule...”. Please see comments for claim 33 above pertaining a “recommendation” comprising an active step. In claim  46 and 48, clarification is requested as to whether the claims require a step of changing the first dose to a second dose based on a recommendation or, whether the claims require an active step of recommending a change from the first dosage to a second dosage or a change in the dosing schedule.
Claims 35, 36, 38, 39-42, 44-45 and 47 are rejected for depending on a rejected base claim.
35 USC 112 Second Paragraph Rejection-Response to Arguments
Applicant’s arguments filed on January 25, 2021 have been considered. A new grounds of rejection as necessitated by the claim amendments herein has been set forth.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIE ARCHER whose telephone number is (571)270-3050.  The examiner can normally be reached on 9:00 AM-1:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on (571)272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.A/              Examiner, Art Unit 1631              
                                                                                                                                                                            /Lori A. Clow/Primary Examiner, Art Unit 1631